                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-487-FDW-DCK

 CRESCENT COMMUNITIES II, LLC,                        )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )       ORDER
                                                      )
 LEVEL OFFICE MANAGEMENT, LLC,                        )
 d/b/a NOVEL COWORKING,                               )
                                                      )
                Defendant.                            )
                                                      )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 10) filed by Kiran H. Mehta, concerning Kaitlyn A. Haase on

October 29, 2019. Kaitlyn A. Haase seeks to appear as counsel pro hac vice for Plaintiff Crescent

Communities, LLC. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 10) is GRANTED. Kaitlyn A. Haase

is hereby admitted pro hac vice to represent Plaintiff Crescent Communities, LLC.

         SO ORDERED.

                                         Signed: October 30, 2019
